DETAILED ACTION
 	Claims 1-3, 5-8, 10, 11 AND 21-27 are pending and claims 4, 9 and 12-20 have been cancelled. This action is in response to the amendment filed 3/1/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Election/Restriction
Applicant’s election without traverse of Group I in the reply filed on 1/31/2020 has been acknowledged. Claims 12-20 were withdrawn and have been cancelled. Election was made without traverse in the reply filed on 1/31/2020.
Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
Applicant’s arguments, see the pages filed 3/1/2021, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Apple et al. in view of Lisk.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the Lisk reference provides a battery backup system not found in the Apple et al. device which can be used in case the main power source is unavailable.

Applicant’s amendment necessitated the new grounds for rejection, therefore the action has been made Final.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Apple et al. (US 2011/0132592) in view of Lisk (US 20150354326).
Regarding claim 1, Apple et al. disclose a universal power and control unit (Figure 7, 530, 590) in a manifold system (500), the universal power and control unit comprising: a power subsystem (530) comprising: a power unit (532); and at least one power connection (the connection at 531 connecting to 537) selected from the group consisting of electrical cables, umbilical cables, pneumatic hoses, pneumatic lines, hydraulic hoses (537 is considered a hydraulic or pneumatic hose see para 0095), and hydraulic lines for distributing at least one of electrical, pneumatic, and hydraulic power throughout the manifold system; and a control subsystem comprising: a primary controller (590), 
wherein the universal power and control unit is disposed on a single modular skid (skid 502,511, as shown in Figure 7, see wheels 503 para.0077,0078,0081) and 
wherein the primary controller controls at least one pressure relief valve (572 or see also vent 8,9 in system 300, and para.0076, “any component described in relation to system 300 and/or 400 can be included in system 500 and vice-versa”), and wherein the manifold is configured to receive a pressurized fluid from a pump (see line 512 in Fig. 7, para.0082, discloses inlet member is configured to be coupled to any number of pipe configurations, therefore the manifold is capable/configured to receive pressurized fluid from a pump),
however,
 a primary energy storage device, wherein the primary energy storage device receives and stores power from the power unit, wherein the primary energy storage device is disposed on the single modular skid.
Firstly, Apple et al. disclose self-contained portable system 600 which has a vent system 670 (not shown, see para.0139, “any component described in relation to system 500 can be included in system 600 and vice-versa”).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to relocate the venting system in Figure 7 to be on the single modular system, as taught by the location of the vent system 670, in order to have a complete mobile system that integrate components for off-grid  extraction, combustion, measurement and monitoring of mine methane gas (Apple et al., para. 0011).
 Lisk teaches the use a primary energy storage device (battery, para. 0017, 0018, 0080), wherein the primary energy storage device receives and stores power from the power unit (solar array) and is mounted on a skid (510).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a primary storage device as taught by Lisk into the device of Apple et al. to have a primary energy storage device, wherein the primary energy storage device receives and stores power from the power unit, wherein the primary energy storage device is disposed on the single modular skid, in order to have a battery back-up power system should the main power system not be able to function (Lisk, para. 0018).

Regarding claim 3, Apple et al. disclose the power subsystem further comprises at least one power outlet (line 543).  
Regarding claim 5, Apple et al. disclose the primary controller monitors at least one sensor (504,506) in the manifold system and controls at least one controllable element (the signal sent to 572) in the manifold system, the at least one controllable element comprising one or more of valves (572), actuators, or pumps.  
Regarding claim 6, Apple et al. disclose the primary controller comprises a programmable logic controller (the processors within 597, para.0115 ), wherein the programmable logic controller monitors the at least2702085PATENT APPLICATION ATTORNEY DOCKET NO. 17910 040002one sensor and makes decisions based upon a program to control the state of the at least one controllable element (para.0110,0115, “The vent valve 572 is configured to stop the flow of extracted gas to the vent 571 in response to an event or condition”).  
Regarding claim 7, Apple et al. disclose the at least one pressure relief valve is electrical (para.0110,the vent valve 572 is considered as a pressure relief valve and “can be similar in configuration to the first valve 516”, see para.0086, Valve 516 is “electronically controlled”).  
Regarding claim 8, Apple et al. disclose the power unit is an electrical generator (para.0096, “turbine”).  
 Regarding claim 10, Apple et al. disclose the primary controller further comprising: a communication interface (592, para.0114) that communicates with a 
Regarding claim 11, Apple et al. disclose the communication interface comprises a wireless communication interface (via tower 593, para.0115, discloses “remote station via communications tower 593”).
Regarding claim 21, Apple et al. disclose all of the features of the claimed invention as disclosed in claim 1 above, however are silent to having;
a primary energy storage device, wherein the primary energy storage device receives and stores power from the power unit, wherein the primary energy storage device is disposed on the single modular skid. 
Lisk teaches the use a primary energy storage device (battery, para. 0017, 0018, 0080), wherein the primary energy storage device receives and stores power from the power unit (solar array) and is mounted on a skid (510).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employ a primary energy storage device with the necessary generator and controls as taught by Lisk into the device of Apple et al. to have a primary energy storage device, wherein the primary energy storage device receives and stores power from the power unit, in order to have a battery back-up power system should the main power system not be able to function (Lisk, para. 0018).
Regarding claim 22, Lisk discloses the primary energy storage device is a battery (para.0018,0080).

Regarding claim 27, Apple et al disclose further comprising at least two pressure relief valves disposed on the single modular skid (the first valve being 572 and the second valve being valve 9, see Fig. 3, in system 300, and para.0076, “any component described in relation to system 300 and/or 400 can be included in system 500 and vice-versa”. 
Should this not be persuasive, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second relief valve (duplicate of valve 572), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced, and in order to provide a backup valve should one of the valves fail.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Apple et al. (US 2011/0132592) in view of Lisk (US 20150354326), and further in view of Dailey Jr. (US 8708054).
Regarding claim 24, Apple et al. and Lisk disclose all of the features of the claimed invention although is silent to having that the control subsystem further comprises a secondary controller, wherein the secondary controller communicates to and from the primary controller.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employ a secondary controller as taught by Dailey Jr.  into the combined device of Apple et al. and Lisk to have the control subsystem further comprises a secondary controller, wherein the secondary controller communicates to and from the primary controller, in order to increase the likelihood of functions occurring when they are commanded, in the event of any component failure (Dailey Jr., col. 11, lns. 21-24). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Apple et al. (US 2011/0132592) in view of Lisk (US 20150354326), and further in view of Dailey Jr. (US 8708054) and further in view of Pitchford et al. (US 20140110613).
Regarding claim 25, Apple et al., Lisk and Dailey Jr. disclose all of the features of the claimed invention although is silent to comprising an identifier stored on the secondary controller, wherein the identifier provides an address for equipment on the single modular skid.
Pitchford et al. teaches the use of a valve (para.0065) having an RFID transceiver configured to harvest electrical energy from command and other signals received from an RFID reader, and use the harvested electrical energy to power the control processor 102 in order to perform other operations, such as receive and store in memory configuration and/or valve information (e.g., a customer account number, an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employ an RFID transceiver connected with a controller as taught by Pitchford et al. into the combined device of Apple et al., Lisk and  Dailey Jr. to have an identifier stored on the secondary controller, wherein the identifier provides an address for equipment on the single modular skid, where the equipment is a valve on the skid, in order to report a valve open or close status (Pitchford et al., para.0065,see also para.0089, valve position may be transmitted).
 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Apple et al. (US 2011/0132592) in view of Lisk (US 20150354326), and further in view of Lisk (US 8967250).
Regarding claim 26, Apple et al. and Lisk disclose all of the features of the claimed invention although is silent to having solar panels mounted on the single modular skid to be a power source of the power unit.
Lisk ‘250 teaches the use of solar panels (col. 12, lns. 40-46) mounted on the single modular skid to be a power source of the power unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employ solar panels which may operate in combination with the generator as taught by Lisk into the combined device of Apple et al. and Lisk. to have solar panels mounted on the single modular skid to be a power . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753